UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- K/A Amendment No. 2 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-137888 GLOBAL HEALTH VENTURES INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 409 Granville Street, Suite 1023, Vancouver, British Columbia. Canada V6C 1T2 (Address of principal executive offices) (Zip Code) (604) 324-4844 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filero Accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on August 17, 2010 based on a closing price of $0.17 was approximately $10,032,030.80.As of August 27, 2010, the registrant had 69,635,172 shares of its common stock, par value $0.0001 per share, outstanding. EXPLANATORY NOTE This Form 10-K/A (Amendment No. 2) amends the Form 10-K for the year ended May 31, 2010 filed by Global Health Ventures Inc. (the “Company”) with the Securities and Exchange Commission (the “SEC”) on August 30, 2010, as amended by Form 10-K/A (Amendment No. 1) filed by the Company with the SEC on February 8, 2011, pursuant to comments received from the SEC. No other information has been changed from the Form 10-K for the year ended May 31, 2010 originally filed with the SEC on August 30, 2010, as amended by Form 10-K/A (Amendment No. 1), and this Form 10-K/A (Amendment No. 2) does not reflect events occurring after the filing of the original Form 10-K except as amended by the Form 10-K/A (Amendment No.1). The Company has included new certifications of its principal executive officer and principal financial officer pursuant to Sections 302 and 906 of the Sarbanes Oxley Act with this Form 10-K/A (Amendment No. 2). 1 FORWARD-LOOKING STATEMENTS This annual report, any supplement to this annual report, and any documents incorporated by reference in this annual report, include “forward-looking statements”.To the extent that the information presented in this annual report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking.Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the risks and uncertainties outlined under the “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this annual report, many of which are beyond our control. These forward-looking statements include, but are not limited to, the following: ● statements contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the notes to our consolidated financial statements, concerning our results of operations, financial condition and our ability to finance our business; ● statements contained in “Business” concerning our products, operations and compliance with law; and ● statements throughout concerning our legal structure, the regulation of our business and the markets for our common stock. Factors that could cause actual results to differ materially include, but are not limited to the following: ● risks related to government regulations and approvals of our products; ● our need for additional capital to pursue our plan of operations; ● our dependence on key personnel; and ● our ability to compete effectively with competitors that have greater financial, marketing and other resources. The forward-looking statements made in this annual report relate only to events or information as of the date on which the statements are made in this annual report.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this annual report and the documents that we reference in this annual report and have filed as exhibits to the annual report with the understanding that our actual future results may be materially different from what we expect.You should not rely upon forward-looking statements as predictions of future events. Other sections of this annual report include additional factors which could adversely impact our business and financial performance.Moreover, we operate in an evolving environment.New risk factors and uncertainties emerge from time to time and it is not possible for our management to predict all risk factors and uncertainties.We cannot assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PRESENTATION OF INFORMATION As used in this annual report, the terms “we”, “us”, “our”, “Global Health” and the “Company” mean Global Health Ventures Inc. and its subsidiaries, unless otherwise indicated. This annual report includes our audited financial statements as at and for the years ended May 31, 2010 and 2009. These financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“US GAAP”). All financial information in this annual report is presented in U.S. dollars, unless otherwise indicated, and should be read in conjunction with our financial statements and notes thereto included in this annual report. 2 TABLE OF CONTENTS PART I 4 ITEM 1. BUSINESS 4 ITEM 1A.RISK FACTORS 14 ITEM 1B.UNRESOLVED STAFF COMMENTS 14 ITEM 2.PROPERTIES 14 ITEM 3.LEGAL PROCEEDINGS 14 ITEM 4.(REMOVED AND RESERVED) 14 PART II 15 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6.SELECTED FINANCIAL DATA 16 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 16 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 25 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A.CONTROLS AND PROCEDURES 28 ITEM 9B.OTHER INFORMATION 29 PART III 30 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 30 ITEM 11.EXECUTIVE COMPENSATION 32 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 35 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 35 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 PART IV 40 ITEM 15. EXHIBITS 40 3 PART I Item 1. Business. Overview We were incorporated on April 25, 2006 pursuant to the laws of the State of Nevada. Our principal executive offices are located at 409 Granville Street, Suite 1023, Vancouver, British Columbia, Canada V6C 1T2. Our telephone number is (604) 324-4844 and our website is www.globalhealth3000.com.The information contained in this website is not a part of this annual report. We are a development stage specialty pharmaceutical company engaged in developing proprietary platform technology that delivers drugs via the sublingual (under the tongue) route. We are also developing oral formulations of drugs which are intended to cause fewer stomach side effects than formulations of such drugs previously marketed by other pharmaceutical companies. As at May 31, 2010, we had had not generated any revenues, had achieved losses since inception, had been issued a going concern opinion by our auditors, and have relied upon the sale of our securities or loans to fund operations. Development of Business We were incorporated on April 25, 2006, under the name “Acting Scout Inc.,” pursuant to the laws of the State of Nevada. On September 10, 2007, we filed an Amendment to our Articles of Incorporation with the Secretary of State of Nevada to be effective as of September 10, 2007 to decrease our authorized capital from 80,000,000 common shares to 14,000,000 common shares. On September 20, 2007, we changed our name to Goldtown Investments Corp. to better reflect our new business model. In addition, effective as of September 20, 2007, we filed a Certificate of Change to increase our issued and outstanding, and authorized, capital, on a basis of fourteen (14) new common shares for every one (1) existing common share, from 11,023,000 issued and outstanding common shares into 154,322,000 issued and outstanding common shares, and from 14,000,000 authorized common shares to 196,000,000 authorized common shares. On October 2, 2007, we entered into an agreement with Mr. Blair Law, our sole director and officer at the time, pursuant to which Mr. Law agreed to cancel 93,800,000 shares of our common stock which were held by him. On September 29, 2008, Blair Law resigned as our president, secretary, treasurer, chief executive officer and chief financial officer. On September 29, 2008, Hassan Salari was appointed as our president, secretary, treasurer, chief executive officer and chief financial officer. Effective October 6, 2008, we changed our name from “Goldtown Investments Corp.” to “Global Health Ventures Inc.” as a result of a merger with Global Health Ventures Inc., our wholly-owned subsidiary that was incorporated solely to effect the name change. Our common shares trade on the Over-the-Counter Bulletin Board (OTCBB) under the symbol “GHLV.” On March 15, 2009, we entered into a research contract with Globe Laboratories Inc. (“Globe”), a company controlled by two individuals related to the president of our company, to engage Globe for research on the sublingual technologies developed by Globe. We agreed to pay $50,000 per quarter to Globe from April 1, 2009, until the technologies are put into commercial production, or the technologies are sold or sublicensed. On May 14, 2009, Dr. David Filer and Christian Bezy were appointed to our board of directors. Also on May 14, 2009, Audrey Lew was appointed as our chief financial officer and Hassan Salari resigned from this position. On December 11, 2009, we acquired all of the outstanding shares of Posh Cosmeceuticals Inc. (“Posh”) in consideration of 4 million shares of our common stock pursuant to a share exchange agreement with the shareholders of Posh . Posh owns technologies for dermal drug delivery, in particular for the growth of hair follicles and treatment of cellulite. These products are in the research stage. 4 Our Business We are a specialty pharmaceutical company that develops advanced next generation drugs to displace current “blockbuster” drugs upon their loss of patent protection. The core strength of Global Health is its exclusive access to Sublingual Platform Technology.This technology provides the foundation to design unique pharmaceuticals with properties that result in a market advantage through faster onset of action, increased availability, lower dosage, improved safety, fewer or less severe side effects, reduced dosing regiments, safer systems, taste masking and others. We believe these advantages will enable our new products to establish themselves quickly in the market by displacing existing products in a relatively short period of time. Our lifestyle products are related to male sexual enhancement, anti-addiction and energy boosters.Our therapeutic products are related to weight loss and pulmonary disease management.We work with products that are already approved by the FDA, but require better or faster absorption. We also plan to reformulate existing products that currently have considerable side effects when manufactured with their current chemical formulation. We intend to develop these new products internally or license them from other pharmaceutical companies. We expect to have several products under development and we plan to bring them to the stages of partnership and co-marketing. Our most advanced product (X-Excite) has been contracted out to a manufacturing company in Romania to produce exclusively for the European market. The product has been manufactured and was sent to a hospital in Bulgaria for human clinical trials. The clinical trials are supervised by Clinical Investigation Limited, a contract research organization incorporated in the United Kingdom. Our Advantage Over 85% of pharmaceutical drugs are administered in oral solid dosage form (i.e. tablets, caplets or capsules).These dosage forms are hampered by the amount of drugs that can be administered in one unit. Most quantities of drugs typically do not fully absorb and reach the blood stream because they are discharged through feces. Consequently, the dosage form has to be increased in order for a sufficient quantity to reach the blood stream. It is likely the oral tablet becomes unpractical when the dosage reaches 500 mg due to the amount and size, Global Health’s licensing agreement provides exclusive access to sublingual technologies which enables us to overcome typical limitations and create new, unique and better performing branded specialty pharmaceutical products. Because the sublingual form of drug produces higher degree of absorption to the blood, therefore, pills can be made smaller and lower dose, yet the degree of efficacy may remain similar to the large pills given orally. Products We are a multi-product company. Our current portfolio of products includes: 1. X-Excite (male sexual enhancement drug) 2. Relax-B (anti-stress drug) 3. Nico-Z (nicotine replacement product) 4. V-Energy (energy booster product) 5. T-Slim (appetite suppressor drug) 6. POS001 (growth of hair follicles product) 7. POS002 (treatment of cellulite product) 5 X-Excite X-Excite is a development stage sublingual formulation of sildenafil. Sildenafil is registered under the trade name of Viagra® and currently marketed by Pfizer under patent protection until 2012/2013 (depending on the jurisdiction). Viagra®(sildenafil citrate) is indicated for the treatment of erectile dysfunction, which is the inability to achieve or maintain a penile erection sufficient for satisfactory sexual performance. Pharmacodynamic of Sildenafil - After patients have taken Viagra®, it is unknown when nitrates, if necessary, can be safely administered. Plasma levels of sildenafil at 24 hours post-dose are much lower (2 ng/ml) than at peak concentration (440 ng/ml). In patients older than 65, hepatic impairment (e.g. cirrhosis), severe renal impairment (e.g. CLcr <30ml/min), and concomitant use of potent cytochrome P-450 3A inhibitors (erythromycin), plasma levels of sildenafil at 24 hours post-dose have been found to be three to eight times higher than those seen in younger, healthy patients.Although plasma levels of sildenafil at 24 hours post-dose are much lower than at peak concentration (i.e. 2 hours), it is unknown whether nitrates can be safely co-administered at this point. According to the study reported by Pfizer, some of the major side effects of orally administered dosages are documented in the clinical trials report. Sildenafil Clinical Trial Adverse Drug Reactions Clinical trials are conducted under very specific conditions. The adverse reaction rates observed in the clinical trials may not reflect the rates observed in practice and should not be compared to the rates in the clinical trials of another drug. Adverse drug reaction information from clinical trials is useful for identifying drug-related adverse events and for approximating rates. In trials of all designs, adverse events reported by patients receiving Viagra® were generally similar. In fixed-dose studies, the incidence of some adverse events increased with dose. The nature of the adverse events in flexible-dose studies, which more closely reflect the recommended dosage regimen were similar to that for fixed-dose studies. When Viagra® was taken as recommended (on an as-needed basis) in flexible-dose and placebo-controlled clinical study trials the following adverse events were reported: Table 1. Adverse Events Reported by >2% of Patients Treated with Viagra® or Placebo in PRN Flexible-Dose Phase II/III Studies (source public info provided by Pfizer). Percentage of Patients Reporting Event Adverse Event VIAGRA (n 734) PLACEBO (n 725) Headache % % Flushing % % Dyspepsia % % Nasal Congestion % % Respiratory Tract Infection % % Flu Syndrome % % Urinary Tract Infection % % Abnormal Vision* % % Diarrhea % % Dizziness % % Rash % % Back Pain % % Arthralgia % % * Abnormal Vision: Mild and transient changes, predominantly impairment of color discrimination (blue/green), but also increased perception to light of blurred vision. At doses above the recommended dose range, adverse events are similar to those detailed above but generally were reported more frequently. 6 Gastrointestinal side effects: vomiting, gastritis, gastrointestinal disorder, flatulence, increased appetite, gastroenteritis, stomatitis, eructation, dysphagia, colitis, glossitis, constipation, rectal hemorrhage, mouth ulceration, esophagitis, rectal disorder, gingivitis and tooth disorder. Liver/ Bilary: Liver function tests showed abnormal, alanine aminotransferase enzyme (ALT) which is an indicative of liver damage was higher in the blood. Clearly, some of the side effects are due to the gastrointestinal absorption and liver/bilary system absorption of the drug. By avoiding gastric pathway and hepatic breakdown using a new route of administration (i.e. sublingual) some of those side effects can be reduced or prevented. Additionally, the rapid blood absorption will help to reduce the dosage while achieving the same benefits as orally administered drugs. Relax-B This product utilizes Propranolol as its active ingredient. Propranolol is an FDA approved drug for hypertension and anxiety attack prescribed worldwide. When it is used at a low dose, the product has a relaxant property and can reduce stress and anxiety. We have formulated Propranolol to absorb sublingually and have used taste masking products to reduce the taste. Our plan is to develop this product once further financing is secured. Nico-Z Nico-Z is a sublingual formulation of nicotine designed for cigarette replacement. We are using a small dose of nicotine (about 5 times less than commercial nicotine) and will achieve a higher concentration of nicotine in the blood in a much shorter time span. The rapid absorption of nicotine will be beneficial for individuals craving cigarette or tobacco products. Nico-Z is not designed for smoking cessation. V-Energy This product is a sublingual formulation of vitamin B6/B12.Vitamin B6/B12 is a stimulus and anti-tiredness. This product is reported to be several times more stimulant than caffeine, yet does not have the side effects of caffeine such as increased heart rate, and sleeping disorder. Vitamin B6/B12 is often used in patients with cancer to help them to be less tired and more energetic. Currently vitamin B6/B12 is used by injection or taken orally. Injection is not a convenient way for drug delivery and also carries certain risks including infection. A sublingual formulation would be the most convenient and acceptable route of administration. T-Slim T-Slim is a novel formulation of catechin. Catechin is a flavonoid that is found in higher plants and green tea. Catechin is a major component in reducing appetite but has a poor oral absorption rate. A sublingual formulation should have an increased availability. Thus, it will be most beneficial if used whenever a person feels hungry and it should reduce the desire for food appreciably. POS001 This product is a growth factor which is believed to help the growth of hair follicles. We shall develop the product for hair growth. POS002 This is an analog of Vitamin K2 which is designed for treatment of cellulite. We shall develop this product once all of our other products are developed. Product Research and Development Our primary research has been focused on the development of our new formulation of drug delivery technology. We continue to improve the drug bioavailability and formulations to maximize absorption. During the next twelve months, we intend to work on the formulation of our drugs, including the study and investigation of the rate of blood absorption into the blood stream. Further, we intend to evaluate the dose ratio between active chemicals and other ingredients. We want to improve the drug availability and maximize absorption. We also intend to set out a formula for drug to body mass ratio. Research will also be conducted on other ingredients which can be used for enhancement of skin penetration. During the years ended May 31, 2010 and 2009, we spent approximately $482,502 and $33,333, respectively, on research and development activities. 7 The following sets forth information relating to the stage of development of our products: Product Stage of Development Approximate Date for Marketing X-Excite Clinical Phase I 2013 Relax-B Filing for Phase I 2014 Nico-Z Research 2016 V-Energy Research 2016 T-Slim Research 2016 POS001 Research 2018 POS002 Research 2018 X-Excite is our most advanced product and has been contracted out to a manufacturing company in Romania to produce exclusively for the European market. The product was manufactured in accordance with European regulatory guidelines and was sent to a hospital in Bulgaria for Phase I human clinical trials. The clinical trials were supervised by Clinical Investigation Limited, a contract research organization incorporated in the United Kingdom. The data from the clinical trials met our expectations and we plan to proceed with Phase II trials in 2011. Phase III clinical trials of X-Excite are planned for 2012. We do not anticipate any hindrances to the progress of this product. We have filed with regulatory bodies in Europe to conduct Phase I clinical trial for Relax-B and are awaiting the required approval in that regard. Our remaining products are in the early stages of development and we are conducting research for their development. Our Technology The sublingual technology is exclusively available to us through a licensing agreement dated March 15, 2010 with Globe Laboratories Inc. It consists of a diverse portfolio of products as described herein. Specific formula technologies most oriented around sublingual dosage will most likely be used by Global Health to develop its specialty pharmaceutical products.However, all of the technologies will be available to Global Health depending on the particular needs of the development and commercial programs. It is Global Health’s goal to develop technologies beyond what is available from Globe and other partners to meet future demands of the market.Such efforts are expected to drive branded pharmaceutical manufacturers to Global Health, as these companies look to hold their market position. Competitive Technologies We believe current technologies used by other specialty pharmaceutical companies are deficient in several ways.Overall, current technologies add significant manufacturing expenses beyond the inherent cost of the chemically active ingredient (i.e. drug) and standard costs associated with making more classical dosage forms such as tablets and capsules.In addition, most of the technology platforms fall short of being able to deliver the performance required for acceptance of the product.For example, taste masked systems usually do not mask the taste of the drug in a sufficient manner as to be palatable. Also, the systems inhibit the drug from being readily absorbed, which would not allow it to become classified as an immediate release system. Our formulation has overcome these problems. The combination of taste masking, rapid dissociation and adhesiveness make the product rapidly absorbable through the pores by reaching blood and performing a superior activity reducing dosage and side effects. The current formulations used by other companies consist of coating beads or large particles that are typically over 300 microns with an aqueous-based coating.These systems pose the following problems: 1. Particles are too large and leave a gritty feel in the mouth; 2. Tablets have a drug content that is about 50% of the total weight; 3. Pharmaceutical products that are restricted to lower dosage products; 4. Coatings are non-elastic and break quickly; 5. Coatings inhibit the release of the drug into the mouth and do not meet strict requirements for the immediate release of the drug from pharmaceutical products; and 6. Processes are lengthy, costly and require strict handling. 8 The leaders in the field that promote these services include: Catalent Pharma Solutions; Coating Place, Inc.; Contract PharmaCal; Eurand and EthyPharm. Global Health’s products that require taste masking have many advantages over the competing technologies and, in most cases, offer the only means known to produce the desired benefits.We believe the formulation systems employed by Global Health are state-of-the art and are not known to be in practice anywhere in the pharmaceutical field.These technologies are very robust and consist of taste masking small drug particles that are typically less than 250 microns with an adhesive component.These systems pose the following advantages: 1. Particles are very small and do not leave a gritty feel in the mouth; 2. Particles are small enough to be placed in thin films, similar to Listerine Thin Strips; 3. Particles have drug content in excess of 50% w/w and typically greater than 80% w/w enabling final pharmaceutical products to be smaller and contain a higher dosage.Some products will be capable of delivering up to 1,500 mg oral equivalent in a single tablet. Global Health’s products contain rapidly disintegrating compositions that are coated by taste masking chemicals. Other companies’ technologies enable drugs to be absorbed in the gastrointestinal tract, but produce unwanted side effects. Additionally, the orally absorbed drugs will breakdown in the liver upon first absorption to the body. It is known a large degree of side effects associated with the drugs, is due to the liver breakdown metabolites. According to Pfizer fillings with FDA, sildenafil also breaks down in the liver, which may involve some of the side effects such as, headache, flushing, etc.which leads to a vast number of side effects. Intellectual Property Our success depends, in part, on our ability to obtain and maintain proprietary protection for our products, technology and knowhow, to operate without infringing the proprietary rights of others and to prevent others from infringing our proprietary rights. Our policy is to protect our proprietary position by, among other methods, filing patent applications in the United States and in foreign countries, related to our proprietary technology, inventions and improvements that are important to the development of our business. We also rely on trade secrets, know-how, continuing technological innovation and in-licensing opportunities to develop and maintain our proprietary position. Our patent portfolio includes one patent pending in the United States and a similar patent pending in foreign countries and regions under the Patent Cooperation Treaty. Our patent appears in the heading “Method of Delivering Pharmaceutical Products Sublingually,” and is our core asset. The patent was filed by Globe Laboratories, but under the license agreement we obtain the rights to use the patent worldwide, on an exclusive basis, for any drug or product, which uses the technology described in the patent. In addition to the patent, we may rely, in some circumstances, on trade secrets to protect our technology. However, trade secrets are difficult to protect. We seek to protect our proprietary technology and processes, in part, by implementing confidentiality agreements with our employees, consultants, scientific advisors and other contractors, as well as enforcing physical security of our premises and our information technology systems. In addition, our trade secrets may otherwise become known or independently discovered by competitors. If our consultants or contractors use intellectual property owned by others in their work for us, disputes may arise. License Agreement On March 15, 2009, we entered into a research contract with Globe Laboratories Inc., a company controlled by two individuals related to our president (Julian Salari and Frederick Salari), to engage Globe Laboratories to conduct research on the sublingual technologies developed by Globe Laboratories. On March 15, 2010, the Company entered into a license agreement (the “License Agreement”) with Globe Laboratories Inc., a company incorporated in British Columbia, Canada, for the exclusive use of Globe’s sublingual technology for drug delivery of Global Health’s products. We agreed to pay $50,000 per quarter to Globe Laboratories from April 1, 2009 until the technology is put into commercial production, or the technologies are sold or sublicensed. In addition, for each product developed by Global Health using the same formulation, Global Health shall pay to Globe the following scheduled fees: 1. $25,000 upon the commencement of Phase I (drug safety and tolerability study); 2. $250,000 upon completion of Phase I; 3. $1,000,000 upon completion of Phase III (or similarly approved trials, such as 505(b)2) (drug concentration measurement in comparison to the existing formula); 4. $3,500,000 upon the first anniversary of sale; and 5. 2% of the Net Sales of all products licensed to Global Health by Globe (the “Royalty Payments”). All payments under the License Agreement are due within 30 days of such milestone, excluding the Royalty Payment, which is due 60 days following Global Health’s fiscal quarter. 9 Technology Assessment The technologies of sublingual drug delivery are specific to the projects and business of Global Health.Global Health will rely on its review of product development results from clinical trials as one means to measure the effectiveness of the technologies available and assess their commercial viability. It is understood that the sublingual formulation is a platform which will apply to any of the products proposed by Global Health. Global Health has used this formulation to develop new drugs over the past few years and it proved to be viable and applicable. All of these products remain patentable without any expected issues in the patent process. Samplings of systems have already shown a standard level in the pharmaceutical and life style market.These systems were analyzed without compromising the ability to further secure the intellectual property rights of the technologies. New Generations of Technology It is Global Health’s goal to continue to develop technologies and partnerships with other organizations equipped with novel systems to overcome future demands of pharmaceuticals. In the future, these efforts are expected to drive branded pharmaceutical manufacturers to Global Health, as they look to hold their market position. An example of this would include products that have tremendous market potential but a weak market acceptance. For example, Fosamax® from Merck is an excellent drug for the treatment of osteoporosis and bone associated cancers. However, the drug has extremely poor oral absorption, and as a result its sales dropped significantly. We believe we can increase the oral absorption of our drugs by enhancing its oral dissociation and absorption, through chemical and mechanical technologies. These technologies include better absorption by using nano-particulate carbon fiber emulsified with the active ingredient and better coating. If the absorption of such drug is significantly enhanced the market revenue can increase significantly. Operations and Capacity Global Health’s development plan requires technologies that are readily transferred to commercial settings in order to quickly advance the development of the new and unique branded specialty pharmaceutical products. The technologies of the sublingual products incorporate standard pharmaceutical manufacturing and process equipment, such as tablet presses and fluid bed coaters.Drugs can be manufactured on site or with our business alliances. This type of manufacturing equipment and operation, when used in accordance with the process specifications required by the technologies, is readily accepted by the regulatory bodies, as being capable of producing products under current Good Manufacturing Practices (cGMPs). All equipment necessary to manufacture Global Health products are available and supported by the well established service providers that have been in alliance with us for many years, and which we maintain agreements with. Employees Our company is currently operated by Hassan Salari who serves as our President, Secretary, Treasurer and Chief Executive Officer.In addition, Audrey Lew serves as our Chief Financial Officer. Currently, we have four employees. Our company may hire employees when circumstances warrant, however, we do not anticipate hiring additional employees in the near future. We presently conduct our business through agreements with consultants and arms-length third parties. Marketing Our marketing plan will be based on two strategies. Our first strategy is to market directly to selective international markets if the cost of advertisement and sales are reasonable. Our other strategy is to find local and international partners. We will enter into agreements with those companies that have a large marketing set up and are recognized internationally. In doing so, we can maximize the market potential for our products by collaborating with leading pharmaceutical and consumer based companies. We plan to enter into third party agreements with marketing specialists for helping us determine various target indicators, which will facilitate our marketing process. In entering into these collaboration agreements, our goal will be to maintain co-promotion and co-commercialization rights, in some countries, in various forms. We expect to contract with third parties to warehouse and distribute our products and to provide administrative functions, such as accounts receivable management and other similar activities. 10 Competition We are competing with other companies for both the financing and acquisition of prospective healthcare technologies. In seeking out such technologies we have encountered intense competition from other development stage companies and established international companies. Our competitors include fully integrated pharmaceutical and biotechnology companies as well as universities and public and private research institutions. Many of our competitors have substantially greater capital resources, larger research facilities and development staffs, greater experience in product development and obtaining regulatory approvals and greater marketing capabilities. As a result, these competitors may be able to spend greater amounts on the acquisition and development of healthcare technologies. This competition could result in our competitors obtaining technologies of greater quality and attracting prospective investors to finance the development of such technologies on more favorable terms. As a result of this competition, we may become involved in an acquisition with more risk or obtain financing on less favorable terms. Currently, relatively few relevant specialty pharmaceutical manufacturers of sublingual drug delivery systems exist when compared to oral dosage.In 2007, these major companies accounted for about $1.5 billion in sales, which is a relatively low level of activity.One reason is that large pharmaceutical companies have continuously acquired drug delivery technology companies. Examples include: Johnson & Johnson’s purchase of Alza and Transform Pharmaceuticals; Ivax’s purchase Teva Pharmaceuticals Industries, Ltd; NanoSystem’s sale by Eastman Kodak to Elan for $137 million; and Elan trying to sell this division to provide needed cash to its balance sheet.Their asking price is $1.3 to $1.4 billion. Of the remaining specialty companies, Biovail Corporation and KV Pharmaceutical are the most dedicated to the field of drug delivery, but they remain burdened with inferior technologies to produce advance products, which will force these companies to aggressively seek to acquire technologies similar as ours. Government Regulation Government authorities in the United States, at the federal, state and local levels, and other countries extensively regulate, among other things, the research, development, testing, manufacturing, labeling, promotion, advertising, distribution, marketing and export and import of pharmaceutical products such as those we are developing. The process of obtaining regulatory approvals and the subsequent substantial compliance with appropriate federal, state, local and foreign statutes and regulations require the expenditure of substantial time and financial resources. In the United States, the information that must be submitted to the FDA in order to obtain approval to market a new drug varies depending on whether the drug is a new product whose safety and effectiveness has not previously been demonstrated in humans or a drug whose active ingredient(s) and certain other properties are the same as those of a previously approved drug. A new drug will follow the New Drug Application route. The approval process in other jurisdictions such as Europe, Japan and Canada are similar to the FDA approval process. Our clinical work is contracted out to a Contract Research Organization (CRO), Clinical Investigations Limited incorporated in the United Kingdom. The CRO is currently carrying out clinical trials of X-Excite on our behalf in human subjects at a hospital in Bulgaria and will carry out clinical trials on our behalf in human subjects as our other products develop, in various cities in Western and Eastern part of Europe or Asia. All the studies will be passed through the necessary regulatory bodies, such as EMEA or FDA, prior to commencement. CROs are highly experienced in the design and conduct of the human drug testing. They have already designed and conducted many pharmaceutical drugs for the multi-national pharmaceutical companies and have been able to get approval for all of them. Therefore their skill and experience will be a great comfort for us to take over the regulatory approval. However, they may also decide to do some of the studies in other parts of the world, including, North or South America. Following approval of our products in Europe it is our plan to then seek FDA approval in the United States. The FDA may ask us to carry out similar trials as we conducted in Europe in the United States. However, at that stage, we should be able to conduct our trials in the United States more rapidly, given our experience in Europe. FDA Approval The Federal Food, Drug and Cosmetic Act in the United States and other federal and state statutes and regulations govern, among other things, the testing, research, development, manufacture, safety, effectiveness, labeling, storage, record keeping, approval, advertising and promotion, import and export of our products. As a result of these laws and regulations, product development and product approval processes can be expensive and time consuming. Pharmaceutical product development in the U.S. typically involves preclinical laboratory and animal tests, the submission to the FDA of an investigational new drug application, or IND, which must become effective before clinical testing may commence, and adequate and well-controlled human clinical trials to establish the safety and effectiveness of the drug for each indication for which FDA approval is sought. Satisfaction of FDA pre-market approval requirements typically takes many years and the actual time required may vary substantially based upon the type, complexity and novelty of the product or disease. Preclinical tests include laboratory evaluation, as well as animal trials, to assess the characteristics and potential pharmacology and toxicity of the product. The conduct of the preclinical tests must comply with federal regulations and requirements, including good laboratory practices. The results of preclinical testing are submitted to the FDA as part of an IND along with other information, including information about product chemistry, manufacturing and controls and a proposed clinical trial protocol. Long term preclinical tests, such as animal tests of reproductive toxicity and carcinogenicity, may continue after the IND is submitted. A 30-day waiting period after the submission of each IND is required prior to the commencement of clinical testing in humans. If the FDA has not objected to the IND within this 30-day period, the clinical trial proposed in the IND may begin. Clinical trials involve the administration of the investigational new drug to healthy volunteers or patients under the supervision of a qualified investigator. Clinical trials must be conducted in compliance with federal regulations, good clinical practices, or GCP, as well as under protocols detailing the objectives of the trial, the parameters to be used in monitoring safety and the effectiveness criteria to be evaluated. Each protocol involving testing on U.S. patients and subsequent protocol amendments must be submitted to the FDA as part of the IND. The FDA may order the temporary or permanent discontinuation of a clinical trial at any time or impose other sanctions if it believes that the clinical trial is not being conducted in accordance with FDA requirements or presents an unacceptable risk to the clinical trial patients. The study protocol and informed consent information for patients in clinical trials must also be submitted to an institutional review board, or IRB, for approval. An IRB may also require the clinical trial at the site to be halted, either temporarily or permanently, for failure to comply with the IRB’s requirements, or may impose other conditions. 11 Estimate of Costs An estimate of direct costs for activities related to the development of a single sublingual product is set forth below: Cost ($) Application 2,000 Raw materials sourcing 10,000 Active Pharmaceutical Ingredient (API) 4,000 Tablet dies 2,000 Raw materials method development (USP) 20,000 Raw materials analysis 18,000 GMP production run 4,000 Taste masking 10,000 Material analysis and release 2,000 Packaging sourcing 5,000 Packaging delivery 9,000 Impurity testing 40,000 Manufacturing validation 30,000 Analytical validation 40,000 Accelerated stability study and analysis 20,000 Review and file IND 200,000 Phase 1 clinical, multi dose PK bioequivalence study 16,000 Clinical study analysis 25,000 Raw materials manufacturers’ site audits 10,000 Manufacturing site audits 16,000 Raw materials analysis, purity 40,000 Pivotal GMP production for Phase III 10,000 Material analysis and release 50,000 Pivotal GMP production run(s) for Tablets, and packaging 10,000 Product analysis and release 60,000 Real time stability study and analysis of product 1,000,000 Phase III- Bioequivalence studies Total Cost $1,653,000 to $2,000,000 Estimated development time: 18 - 24 Months Estimated regulatory review, comments, inspection and approval time: 3 - 12 Months Estimated product market life: 3 years under 505 (b) (2) new drug application filing Extra 0.5 years for pediatric product status 17 - 20 years under patent protection The total direct costs projected to develop new and unique branded specialty pharmaceutical products are approximately $2 million per product, depending on the cost of the active ingredient, clinical evaluations and number of dosage forms. 12 Plan of Operations Our plan of operations over the next 12 months is to work on the formulation of our drugs. See “- Products – Product Research and Development” above. We anticipate we will require approximately $1.3 million to pursue our plans over the next 12 months. We plan to obtain the necessary funds from equity or debt financings, as required.However, there can be no assurance that we will be able to obtain the additional financing required, or any at all.If we are not able to obtain additional financing, we may be required to scale back our plans or eliminate them altogether.There can be no assurance that we will achieve our plans, or any of them, and you could you’re your entire investment.Our expenditures for the next twelve months excluding the cost of clinical trials include: Our cost to Description complete $ Equipment 250,000 Leasehold Improvement/rent 200,000 Research 200,000 Packaging 100,000 Wages 300,000 Professional Fees 100,000 Travel 50,000 Overhead 50,000 Administration 50,000 Total 1,300,000 Clinical trials expenses are reported under “- Estimate of Cost” above. 13 ITEM 1A. RISK FACTORS. Not Applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS. There are no unresolved staff comments as of the date of this report. ITEM 2. PROPERTIES. We have currently 1,600 square feet of office facility in downtown Vancouver, Canada. The office facility is well equipped and accommodates 5 people, including our CEO and CFO. We have also sub-leased 800 square feet of laboratory facilities from Kinexus Biopharma in the south of Vancouver, Canada. We currently share laboratory equipment and utilities with Globe Laboratories. We pay $2,000 per month for the use of laboratory space and equipment. Our laboratory research work is carried out by our CEO, Dr. Hassan Salari and hires on a contract basis. ITEM 3. LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4. (REMOVED AND RESERVED). 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our shares of common stock were initially approved for quotation on the OTC Bulletin Board under the symbol “ACSU.OB”. Effective September 20, 2007, our trading symbol changed from “ACSU.OB” to “GTWV.OB” in connection with our change of name from “Acting Scout Inc.” to “Goldtown Investments Corp.”. Effective, October 24, 2009, our trading symbol changed from “GTWV.OB” to “GHLV.OB”, in connection with a change of name from “Goldtown Investments Corp.” to “Global Health Ventures Inc.”. The high and low bid information for our common shares for each full financial quarter on the OTC Bulletin Board for the two most recent full fiscal years were as follows: Quarter Ended HighBid($) LowBid($) First Quarter ended August 31, 2008 n/a n/a Second Quarter ended November 30, 2008 n/a n/a Third Quarter ended February 28, 2009 n/a n/a Fourth Quarter ended May 31, 2009 1.65 1.45 First Quarter ended August 31, 2009 1.50 0.70 Second Quarter ended November 30, 2009 1.85 0.45 Third Quarter ended February 28, 2010 1.18 0.45 Fourth Quarter ended May 31, 2010 1.30 0.33 As at May 31, 2010, we have issued options to acquire up to 2,000,000 shares of our common stock to directors and officers at an exercise price of $0.70 per share expiring May 31, 2015. We have a total of 2,958,333 warrants outstanding that are exercisable into shares of common stock of our company. The Warrants exercise price and expiration dates are as follows: i) 1,460,000 warrants at the exercise price of $0.40 until January 20, 2011; ii) 800,000 warrants at the price of $1.00 until October 28, 2011; iii) 533,333 warrants at the price of $1.00 until December 8,2011; iv) 625,000warrants at the price of $1.20 until April 7, 2012; and v) 700,000 warrants at the price of $1.00 Holders of our Common Stock As of August 27, 2010, there were approximately 103 holders of record of our common stock. As of such date, 69,635,172 common shares of our company were issued and outstanding. Island Stock Transfer is the registrar and transfer agent for our common shares. Their address is 100 2nd Avenue South, Suite 705 S, St. Petersburg, FL 33701 (telephone number: 727.289.0010). 15 Dividend Policy We have not declared or paid any cash dividends since inception. Although there are no restrictions that limit our ability to pay dividends on our common shares, we intend to retain future earnings, if any, for use in the operation and expansion of our business and do not intend to pay any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. Recent Sales of Unregistered Securities Other than as disclosed in previous quarterly reports on Form 10-Q or current reports on Form 8-K, we did not issue any equity securities that were not registered under the Securities Act during the fiscal year ended May 31, 2010. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended May 31, 2010. ITEM 6. SELECTED FINANCIAL DATA. Not Applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion and analysis of our results of operations and financial condition has been derived from and should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report, as well as the section entitled “Business”. These financial statements have been prepared in accordance with US GAAP, and all dollar amounts set out in these financial statements are presented in United States dollars. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. See “Forward-Looking Statements”. Overview We are a specialty pharmaceutical company that develops advanced next generation drugs to displace current “blockbuster” drugs upon their loss of patent protection. The core strength of Global Health is its exclusive access to Sublingual Platform Technology.This technology provides the foundation to design unique pharmaceuticals with properties that result in a market advantage through faster onset of action, increased availability, lower dosage, improved safety, fewer or less severe side effects, reduced dosing regiments, safer systems, taste masking and others. We believe these advantages will enable our new products to establish themselves quickly in the market by displacing existing products in a relatively short period of time. Our lifestyle products are related to male sexual enhancement, anti-addiction and energy boosters.Our therapeutic products are related to weight loss and pulmonary disease management.We work with products that are already approved by the FDA, but require better or faster absorption. We also plan to reformulate existing products that currently have considerable side effects when manufactured with their current chemical formulation. We intend to develop these new products internally or license them from other pharmaceutical companies. We expect to have several products under development and we plan to bring them to the stages of partnership and co-marketing. Our most advanced product (X-Excite) has been contracted out to a manufacturing company in Romania to produce exclusively for the European market. The product has been manufactured and was sent to a hospital in Bulgaria for human clinical trials. The clinical trials are supervised by Clinical Investigation Limited, a contract research organization incorporated in the United Kingdom. We are a multi-product company. Our current portfolio of products includes: 1. X-Excite (male sexual enhancement drug) 2. Relax-B (anti-stress drug) 3. Nico-Z (nicotine replacement product) 4. V-Energy (energy booster product) 5. T-Slim (appetite suppressor drug) 6. POS001 (growth of hair follicles product) 7. POS002 (treatment of cellulite product) 16 X-Excite X-Excite is a development stage sublingual formulation of sildenafil. Sildenafil is registered under the trade name of Viagra® and currently marketed by Pfizerunder patent protection until 2012/2013 (depending on the jurisdiction). Viagra®(sildenafil citrate) is indicated for the treatment of erectile dysfunction, which is the inability to achieve or maintain a penile erection sufficient for satisfactory sexual performance. Relax-B This product utilizes Propranolol as its active ingredient. Propranolol is an FDA approved drug for hypertension and anxiety attack prescribed worldwide. When it is used at a low dose, the product has a relaxant property and can reduce stress and anxiety. We have formulated Propranolol to absorb sublingually and have used taste masking products to reduce the taste. Our plan is to develop this product once further financing is secured. Nico-Z Nico-Z is a sublingual formulation of nicotine designed for cigarette replacement. We are using a small dose of nicotine (about 5 times less than commercial nicotine) and will achieve a higher concentration of nicotine in the blood in a much shorter time span. The rapid absorption of nicotine will be beneficial for individuals craving cigarette or tobacco products. Nico-Z is not designed for smoking cessation. V-Energy This product is a sublingual formulation of vitamin B6/B12.Vitamin B6/B12 is a stimulus and anti-tiredness. This product is reported to be several times more stimulant than caffeine, yet does not have the side effects of caffeine such as increased heart rate, and sleeping disorder. Vitamin B6/B12 is often used in patients with cancer to help them to be less tired and more energetic. Currently vitamin B6/B12 is used by injection or taken orally. Injection is not a convenient way for drug delivery and also carries certain risks including infection. A sublingual formulation would be the most convenient and acceptable route of administration. T-Slim T-Slim is a novel formulation of catechin. Catechin is a flavonoid that is found in higher plants and green tea. Catechin is a major component in reducing appetite but has a poor oral absorption rate. A sublingual formulation should have an increased availability. Thus, it will be most beneficial if used whenever a person feels hungry and it should reduce the desire for food appreciably. POS001 This product is a growth factor which is believed to help the growth of hair follicles. We shall develop the product for hair growth. POS002 This is an analog of Vitamin K2 which is designed for treatment of cellulite. We shall develop this product once all of our other products are developed. Our primary research has been focused on the development of our new formulation of drug delivery technology. We continue to improve the drug bioavailability and formulations to maximize absorption. During the next twelve months, we intend to work on the formulation of our drugs, including the study and investigation of the rate of blood absorption into the blood stream. Further, we intend to evaluate the dose ratio between active chemicals and other ingredients. We want to improve the drug availability and maximize absorption. We also intend to set out a formula for drug to body mass ratio. Research will also be conducted on other ingredients which can be used for enhancement of skin penetration. 17 The following sets forth information relating to the stage of development of our products: Product Stage of Development Approximate Date for Marketing X-Excite Clinical Phase I 2013 Relax-B Filing for Phase I 2014 Nico-Z Research 2016 V-Energy Research 2016 T-Slim Research 2016 POS001 Research 2018 POS002 Research 2018 X-Excite is our most advanced product and has been contracted out to a manufacturing company in Romania to produce exclusively for the European market. The product was manufactured in accordance with European regulatory guidelines and was sent to a hospital in Bulgaria for Phase I human clinical trials. The clinical trials were supervised by Clinical Investigation Limited, a contract research organization incorporated in the United Kingdom. The data from the clinical trials met our expectations and we plan to proceed with Phase II trials in 2011. Phase III clinical trials of X-Excite are planned for 2012. We do not anticipate any hindrances to the progress of this product. We have filed with regulatory bodies in Europe to conduct Phase I clinical trial for Relax-B and are awaiting the required approval in that regard. Our remaining products are in the early stages of development and we are conducting research for their development. We acquired POS001 and POS002 pursuant to the acquisition of Posh Cosmeceuticals Inc. on December 11, 2009. These products are in the research stage and have not materially increased our expenditures. The results of Posh have been included in our financial statements from the date of acquisition of Posh to May 31, 2010. Plan of Operations Our plan of operations over the next 12 months is to work on the formulation of our drugs. We anticipate we will require approximately $1.3 million to pursue our plans over the next 12 months. We plan to obtain the necessary funds from equity or debt financings, as required.However, there can be no assurance that we will be able to obtain the additional financing required, or any at all.If we are not able to obtain additional financing, we may be required to scale back our plans or eliminate them altogether.There can be no assurance that we will achieve our plans, or any of them, and you could lose your entire investment. Our expenditures for the next twelve months include: Description Cost to Complete ($) Equipment 250,000 Leasehold Improvement/rent 200,000 Research (1) 200,000 Packaging 100,000 Wages 300,000 Professional Fees 100,000 Travel 50,000 Overhead 50,000 Administration 50,000 Total 1,300,000 (1) Represents a quarterly payment of $50,000 to Globe Laboratories. See “Business – Estimate of Costs” for an estimate of the costs for clinical trials. 18 Results of Operations for the Fiscal Years ended May 31, 2010 and May 31, 2009 We have not generated any revenues from inception to May 31, 2010. We do not anticipate generating any revenues until we have developed our products to the point where they are suitable for commercial production. In order to generate revenues, we will incur substantial expenses in the development of our business and current products and the location and acquisition of new healthcare technologies. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our activities, our entire business may fail. There is no history upon which to base any assumption as to the likelihood that we will be successful in our plan of operation, and we can provide no assurance to investors that we will generate any operating revenues or achieve profitable operations. During the year ended May 31, 2010, our operating expenses totaled $1,978,882, including $377,852 in professional fees, $216,710 in general and administrative expenses, $713,323 in salaries and $482,502 in research and development costs. In the year ended May 31, 2009, our operating expenses totaled $173,259, including $61,542 in professional fees, $28,549 in general and administrative expenses, $48,893 in salaries and $33,333 in research and development costs. Our operating expenses generally increased due to increased operations. Our general and administrative expenses consist of rent, travel, advertising and promotion, office maintenance, communication expenses (cellular, internet, fax, and telephone), courier, postage costs, and office supplies. General and administrative expenses increased from $28,549 for the year ended May 31, 2009 to $216,710 for the year ended May 31, 2010, including $5,118 related to the acquisition of Posh. The increase in general and administrative expenses was primarily attributable to an increase in rent, travel and office supplies. Professional fees increased by $316,310 to $377,852 for the year ended May 31, 2010 (including $29,336 on the acquisition of Posh) from $61,542 for the same period in 2009. This increase in professional fees was primarily attributable to an increase in legal and accounting fees. Salaries increased to $713,323 in the current period (including $4,703 on the acquisition of Posh) from $48,893 in the prior period, primarily due to an increase in personnel and the accounting for share-based payments using the fair value method. Research and development costs increased to $482,502 in the current period (none of which related to the acquisition of Posh) from $333,333 in the prior period, primarily due to the advancement in our product development and clinical and manufacturing work as well as the purchase of raw materials for conducting research on our various products. We reported a loss from operations of $1,810,709 for the year ended May 31, 2010, compared to a loss from operations of $173,112 for the year ended May 31, 2009. Interest expense increased to $168,173 in the current period from $147 in the prior period, primarily due to the sale of a convertible debenture in May 2010 in the amount of $4,200,000 (see Note 4). We incurred a net loss of $1,978,882 for the year ended May 31, 2010, compared to $173,259 for the year ended May 31, 2009. Liquidity and Capital Resources We had cash of $1,045,958 and current liabilities of $1,441,198 as of May 31, 2010. We had working capital of $(332,050) as of May 31, 2010. To date, we have had negative cash flows from operations and we have been dependent on sales of our equity securities and debt financing to meet our cash requirements. We expect this situation to continue for the foreseeable future. We anticipate that we will have negative cash flows during the next twelve month period ended May 31, 2011. Cash Flow Used in Operating Activities Operating activities used cash of $983,234 for the year ended May 31, 2010, compared to using cash of $79,180 for the year ended May 31, 2009. The increase in cash used during the year ended May 31, 2010 was primarily attributable to legal and accounting fees, research and development, and salaries. 19 Cash Flow Used in Investing Activities Investing activities used cash of $109,715 for the year ended May 31, 2010, compared to using cash of $6,278 for the year ended May 31, 2009. The increase in cash used during the year ended May 31, 2010 was primarily attributable to the purchase of equipment and patents. Cash Flow Provided by Financing Activities Financing activities provided cash of $1,806,191 for the year ended May 31, 2010 compared to providing cash of $412,448 for the year ended May 31, 2009. The increase in financing activities was primarily due to the completion of private placements of 1,958,333 units for gross proceeds of $1,492,864 and the issuance of a debenture. On January 2, 2009, we agreed to settle an outstanding amount of $115,000 owed to our president through the issuance to the president of 460,000 units at a price of $0.25 per unit. Each unit consisted of one common share and one common share purchase warrant exercisable to acquire an additional common share at an exercise price of $0.40 per share until January 20, 2011. We issued the 460,000 units to our president on January 20, 2009. Also on January 20, 2009, we completed a private placement of 1,540,000 units of our company at a price of $0.25 per unit for gross proceeds of $385,000. Each unit consisted of one common share and one common share purchase warrant exercisable to acquire an additional common share at an exercise price of $0.40 per share until January 20, 2011. We incurred a net loss of $1,978,882 for the year ended May 31, 2010. Our estimated working capital requirements and projected operating expenses for the next twelve month period total $1,300,000. See “- Plan of Operations” above. As such, we do not currently have sufficient cash to meet our operating expenses for the next twelve month period. We plan to raise additional funds through the issuance of equity securities or through debt financing. There are no assurances that we will be able to obtain funds required for our continued operation. If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we will be forced to scale down or perhaps even cease the operation of our business. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Going Concern Due to the uncertainty of our ability to meet our current operating and capital expenses, in their report on our annual financial statements for the year ended May 31, 2010, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. We do not anticipate generating positive internal operating cash flow until we can generate substantial revenues from the commercial production of our products. There is no assurance that we will achieve profitable operations in the future. We have historically financed our operations primarily by cash flows generated from the sale of our equity securities and through cash infusions from officers and affiliates in exchange for debt and/or common stock. No officer or affiliate has made any commitment or is obligated to continue to provide cash through loans or purchases of equity. We intend to meet the balance of our cash requirements for the next 12 months through a combination of debt financing and equity financing through private placements. Currently we are active in contacting broker/dealers in Canada and elsewhere regarding possible financing arrangements. However, we currently do not have any arrangements in place for the completion of any further private placement financings and there is no assurance that we will be successful in completing any further private placement financings. If we are unsuccessful in raising sufficient funds through future capital raising efforts, we may review other financing options. 20 We have generated no revenues and incurred significant operating losses from operations. Since we anticipate we will expand operational activities in the future, we may continue to experience net negative cash flows from operations and will be required to obtain additional financing to fund operations through equity securities’ offerings and bank borrowings to the extent necessary to provide working capital. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from stockholders or other outside sources to sustain operations and meet our obligations on a timely basis and ultimately to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that our future operations will be significant and profitable or that we will have sufficient resources to meet our objectives. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon obtaining further financing. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming such loans would be available, will increase our liabilities and future cash commitments. Purchase of Significant Equipment During the twelve month period ending February 28, 2011, we intend to purchase a tablet maker which will produce at least 100 tablets a minute. This tablet maker will cost approximately $50,000. We also intend to purchase an automated tablet packager. The automated tablet packager will automatically drop a certain number of tablets into each bottle. The bottles then go for sealing, capping and labeling. Once the sealing, capping and labeling are completed, the automated tablet packager will produce a complete packed bottle. The cost of this fully automated equipment is approximately $200,000. Off-Balance Sheet Arrangements As of May 31, 2010, our company had no off-balance sheet arrangements, including outstanding derivative financial statements, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. Our company does not engage in trading activities involving non-exchange traded contracts. 21 Application of Critical Accounting Policies Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to defer income tax asset valuation allowance. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. Long-Lived Assets In accordance with ASC 360 “Property, Plant and Equipment”, we test long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of an asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Website Development Costs We capitalize website development costs in accordance with ASC 350 “Intangibles – Goodwill and Other”, whereby costs related to the preliminary project stage of development are expensed and costs related to the application development stage are capitalized. Any additional costs for upgrades and enhancements which result in additional functionality will be capitalized. Capitalized costs will be amortized based on their estimated useful life over three years. Internal costs related to the development of website content are charged to operations as incurred. Research and Development Costs Research costs are expensed in the period incurred. Development costs are expensed in the period incurred unless we believe a development project meets generally accepted accounting criteria for deferral and amortization. No such costs have been deferred as at May 31, 2010 and 2009. Foreign Currency Translation Our company’s functional currency is the Canadian dollar with the reported amounts being stated in the United States dollar. In accordance with ASC 830 “Foreign Currency Matters”, assets and liabilities are translated at the rates of exchange at the balance sheet dates. Income and expense items are translated at average annual rates of exchange. The resulting translation adjustments are included in accumulated other comprehensive income (loss), a separate component of stockholders’ equity. Stock-based Compensation In accordance with ASC 718 “Stock Compensation”, we account for share-based payments using the fair value method.Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable. 22 Recent Accounting Pronouncements In May 2009, the FASB issued FAS No. 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued).FAS 165 requires an entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued.It is effective for interim and annual periods ending after June 15, 2009.The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets”, an amendment of FAS 140.FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets:the effects of a transfer on its financial position, financial performance and cash flows and a transferor’s continuing involvement, if any, in transferred financial assets.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”.FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46R, including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. In June 2009, the FASB issued FAS 168, “The FASB Accounting Standards Codification and the Hierarchy of General Accepted Accounting Principles”.FAS 168 will become the source of authoritative U.S. general accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009. In September 2009, the FASB issued ASC 820-10 Measuring Liabilities at Fair Value (“ASC 820-10”).ASC 820-10 provides additional guidance on how companies should measure liabilities at fair value.Specifically, the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer. In January 2010, the FASB issued ASU No. 2010-06 regarding fair value measurements and disclosuresand improvement in the disclosure about fair value measurements.This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers.Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements.This ASU is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. 23 In February 2010, the FASB issued ASU 2010-09, which amends ASC 855 to address certain implementation issues related to an entity's requirement to perform and disclose subsequent events procedures. ASU 2010-09 requires entities that make filings with the Securities and Exchange Commission (SEC) to evaluate subsequent events through the date the financial statements are issued. The new guidance became effective immediately for financial statements that are issued or available to be issued. In March 2010, the FASB issued ASU No. 2010-11, "Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives" (codified within ASC 815 - Derivatives and Hedging). ASU 2010-11 improves disclosures originally required under SFAS No. 161. ASU 2010-11 is effective for interim and annual periods beginning after June 15, 2010. In April 2010, the FASB issued ASU No. 2010-13, "Compensation – Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades" ("ASU 2010-13").ASU 2010-13 provides guidance on the classification of a share-based payment award as either equity or a liability. A share-based payment that contains a condition that is not a market, performance, or service condition is required to be classified as a liability. ASU 2010-13 is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2010 and is not expected to have a significant impact on the Company's financial statements. In April 2010, the FASB issued ASU No. 2010-18 regarding improving comparability by eliminating diversity in practice about the treatment of modifications of loans accounted for within pools under Subtopic 310-30 – Receivable – Loans and Debt Securities Acquired with Deteriorated Credit Quality (“Subtopic 310-30”).Furthermore, the amendments clarify guidance about maintaining the integrity of a pool as the unit of accounting for acquired loans with credit deterioration.Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40, Receivables—Troubled Debt Restructurings by Creditors.The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010.The amendments are to be applied prospectively.Early adoption is permitted.We are currently evaluating the impact of this ASU; however, we do not expect the adoption of this ASU to have a material impact on our consolidated financial statements. In April 2010, the FASB issued ASU No. 2010-17, "Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition" (codified within ASC 605 - Revenue Recognition). ASU 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. ASU 2010-17 is effective for interim and annual periods beginning after June 15, 2010. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. 24 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Global Health Ventures Inc. (A Development Stage Company) May 31, 2010 Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statement of Stockholders’ Deficit F-4 Notes to the Consolidated Financial Statement F-5 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of: Global Health Ventures Inc. We have audited the accompanying consolidated balance sheets of Global Health Ventures Inc. (a Development Stage Company) as at May 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity and cash flows for the years ended May 31, 2010 and 2009, and cumulative for the period from April 25, 2006 (inception) to May 31, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. The cumulative statements of operations, stockholders' equity and cash flows for the period from April 25, 2006 (inception) to May 31, 2010 include amounts for the period from April 25, 2006 (inception) to May 31, 2008 which were audited by other auditors whose report dated September 10, 2008 expressed an unqualified opinion on those statements. Our opinion, insofar as it relates to the amounts included for the period April 25, 2006 (inception) to May 31, 2008 is based solely on the report of the other auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Global Health Ventures, Inc. (a Development Stage Company) as at May 31, 2010 and 2009 and the results of its operations and cash flows for the years ended May 31, 2010 and 2009 and cumulative for the period from April 25, 2006 (inception) to May 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has limited capital and has suffered losses from operations and negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our previous Report of Independent Registered Public Accounting Firm, dated August 29, 2010, has been withdrawn and the financial statements have been revised. Please refer to Note 13 of financial statements. /s/UHY LDMB Advisors Inc. Chartered Accountants Surrey, British Columbia, Canada January 10, 2011 26 27 Global Health Ventures Inc. (A Development Stage Company) Consolidated Balance Sheets (Restated) (Expressed in US Dollars) May 31, $ May 31, $ ASSETS (Restated – Note 13) Current Assets Cash and cash equivalents Accounts receivable - Prepaid expenses Due from shareholders - Due from related party - Property, Plant and Equipment Laboratory equipment Accumulated depreciation ) ) Computer Hardware - Accumulated depreciation ) - Office furniture and fixtures - Accumulated depreciation ) - Office machines and equipment - Accumulated depreciation ) - Intangible Assets Website development costs Accumulated amortization ) ) Patents - Deferred finance charges (Note 6) - Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable Accrued liabilities (Note 3) Due to related party (Note5) - Convertible debenture (Note 4) - Commitments (Note 12) Stockholders’ Equity Preferred Stock: 80,000,000 shares authorized, $0.0001 par value No shares issued and outstanding - - Common Stock: 196,000,000 shares authorized, $0.0001 par value 68,871,946 shares issued and outstanding (May 31, 2009 – 62,722,000 shares) Additional Paid-In Capital Donated Capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Liabilities and Stockholders’ Equity (The accompanying notes are an integral part of these consolidated financial statements) F-1 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statements of Operations (Restated) (Expressed in US Dollars) Accumulated from April 25, 2006 Year Ended Year Ended (Date of inception) May 31, 2010 May 31, 2009 to May 31, 2010 $ $ $ (Restated – Note 13) (Restated – Note 13) Revenue - – - Expenses Amortization 2,090 418 2,508 Depreciation 18,232 377 18,609 General and administrative 216,710 28,549 300,005 Professional fees: Stock-based compensation 137,609 – 137,609 Incurred 240,243 61,542 381,664 Research and development 482,502 33,333 515,835 Salaries and wages: Stock-based compensation 383,768 – 383,768 Incurred 329,555 48,893 378,448 Total Expenses 1,810,709 173,112 2,118,446 Net Loss Before Other Income or Expense (1,810,709 ) (173,112 ) (2,118,446 ) Other Income or Expense Interest expense (168,173 ) (147 ) (169,078 ) Total Other Income or Expense (168,173 ) (147 ) (169,078 ) Net Loss (1,978,882 ) (173,259 ) (2,287,524 ) Other Comprehensive Income Foreign currency translation adjustment (16,031 ) 41,632 25,601 Comprehensive Loss (1,994,914 ) (131,627 ) (2,261,923 ) Net Loss Per Share – Basic and Diluted - – Weighted Average Shares Outstanding 65,361,702 58,358,000 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Restated) (Expressed in US Dollars) Accumulated from April 25, 2006 Year Ended Year Ended (Date of inception) May 31, 2010 May 31, 2009 to May 31, 2010 $ $ $ (Restated – Note 13) (Restated – Note 13) Operating Activities Net loss (1,994,914 ) (131,627 ) (2,261,923 ) Adjustment to reconcile net loss to net cash used in operating activities: Donated services - 5,250 24,000 Amortization 2,090 418 2,508 Depreciation 18,231 377 18,608 Amortization of deferred finance charges and debt discount 123,883 - 123,883 Stock based compensation 521,377 - 521,377 Change in operating assets and liabilities: Accounts receivable (7,806 ) - (7,806 ) Prepaid expenses 17,842 (15,892 ) 1,950 Accounts payable and accrued liabilities 336,063 62,294 406,915 Net Cash Used In Operating Activities (983,234 ) (79,180 ) (1,170,488 ) Investing Activities Cash acquired on investment in Posh 61,649 - 61,649 Purchase of equipment (140,829 ) (3,769 ) (144,598 ) Website development costs - (2,509 ) (2,509 ) Patents (30,535 ) - (30,536 ) Net Cash Used in Investing Activities (109,715 ) (6,278 ) (115,994 ) Financing Activities Payment of share offering costs - - (28,400 ) Advances from (repayments to) shareholders (13,525 ) - (13,525 ) Advances from (repayments to) a related party 3,849 32,305 121,348 Proceeds from issuance of common stock 1,472,868 385,000 1,910,018 Proceeds from debenture payable 400,000 - 400,000 Proceeds (repayments) of loan payable - (4,857 ) - Deferred charges (57,001 ) - (57,001 ) Net Cash Provided by (Used In) Financing Activities 1,806,191 412,448 2,332,440 Increase (decrease) in Cash 713,242 326,990 1,045,958 Cash- Beginning of Period 332,716 5,726 - Cash - End of Period 1,045,958 332,716 1.045,958 Supplemental Disclosures Interest paid – 184 902 Income taxes paid – – – Non-cash Financing Transactions Common Stock Issued for shares of Posh 400 – 400 Shares issued in settlement of advances from related party – 116,000 116,000 Shares issued for deferred finance costs 895,250 895,250 (The accompanying notes are an integral part of these consolidated financial statements) F-3 Global Health Ventures Inc. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (Restated) For the Period from April 25, 2006 (Date of Inception) to May 31, 2010 (Expressed in US Dollars) Common Stock Additional Accumulated Other Comprehensive Deficit Accumulated During the Development Shares # Amount $ Paid-In Capital $ Donated Capital $ Income $ Stage $ Total $ Balance – May 31, 2007 ) ) Cancellation of shares ) ) - - - Donated services and rent - Net loss for the year - ) ) Balance – May 31, 2008 - ) ) Donated services and rent - - – - - Sep 30, 2008 – common shares issued at $0.0001 per share in loan settlement - - ) Sep 30. 2008 – common shares returned to treasury ) ) ) - - - Jan 20, 2009 – common shares issued at $0.25 per share in loan settlement 46 - - - Jan 20, 2009 - common shares issued for cash at $0.25 per share - - - Foreign currency translation adjustment - Net loss for the year ) ) Balance – May 31, 2009 ) Oct 28, 2009 - common shares issued for cash at $0.75 per share (Note 6) 13 - - - Oct 28, 2009 - common shares issued for cash at $0.75 per share (Note 6) 67 - - - Dec 8, 2009 - common shares issued for cash at $0.75 per share (Note 6) 53 - - - Dec 11, 2009 – share exchange with Posh - - - ) ) Apr 7, 2010 – common shares issued for cash at $0.80 per share (Note 6) 63 - - - May 27, 2010 – Cashless exercise of warrants - Convertible debenture financing Beneficial conversion feature related to convertible debenture - Foreign currency translation adjustment - ) - ) Stock-based compensation - Net loss for the period - ) ) Balance – May 31, 2010 (previously reported) ) Correction of convertible debenture (Note 13) - - ) - - - ) Adjustment to discount amortization (Note 13) - Adjustment to salary expense (Note 13) - Adjustment to interest expense (Note 13) - ) ) Balance – May 31, 2010 (as restated) ) (See Note 6 for return and issuance of common shares) (The accompanying notes are an integral part of these consolidated financial statements) F-4 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 1. Development Stage Company Global Health Ventures Inc. (the “Company”) was incorporated in the State of Nevada on April 25, 2006 under the name Acting Scout Inc. The Company changed its name to Goldtown Investments Corp. on September 20, 2007 and on October 6, 2008 changed its name to Global Health Ventures Inc. The Company is located in British Columbia, Canada. The Company is a healthcare technology financial institution that is in the business of acquiring and licensing current outstanding and promising healthcare related technologies for further development and re-licensing to major pharmaceutical companies.The Company is a Development Stage Company, as defined under ASC 915 “Development stage entities”. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated significant revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. As at May 31, 2010, the Company has never generated any significant revenue and has accumulated losses of $4,891,644 since inception. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s common shares trade on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “GHLV”. 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. These consolidated financial statements include the accounts of the Company, its wholly owned subsidiary, Posh Cosmeceuticals Ltd., and its inactive wholly-owned subsidiary, Global Health (BC) Ventures Inc. b)Use of Estimates The preparation of financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowance. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c)Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, "Earnings per Share". ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. F-5 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2. Summary of Significant Accounting Policies (continued) d) Revenue Recognition The Company recognizes revenue in accordance with ASC 605 “Revenue Recognition”. The Company has not generated any revenue since inception. e) Comprehensive Loss ASC 220, “Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. f) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. g) Property, Plant and Equipment Property, plant and equipment are recorded at cost.Depreciation is provided annually at rates calculated to write off the assets over their estimated useful lives as follows: Laboratory equipment 20%diminishing balance Computer hardware 45%diminishing balance Office furniture and fixtures 20%diminishing balance Office machines and equipment 20%diminishing balance In the year of acquisition, these rates are reduced by one-half. h) Long-Lived Assets In accordance with ASC 360 “Property, Plant and Equipment”, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. i) Website Development Costs The Company capitalizes website development costs in accordance with ASC 350 “Intangibles – Goodwill and Other”, whereby costs related to the preliminary project stage of development are expensed and costs related to the application development stage are capitalized.Any additional costs for upgrades and enhancements which result in additional functionality will be capitalized.Capitalized costs will be amortized based on their estimated useful life over three years. Internal costs related to the development of website content are charged to operations as incurred. F-6 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2. Summary of Significant Accounting Policies (continued) j) Financial Instruments The fair value of financial instruments, which include cash, accounts payable and amounts due to a related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations will be in Canada and the United States, resulting in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. k) Income Taxes The Company follows the asset and liability method of accounting for income taxes. Under this method, current taxes are recognized for the estimated income taxes payable for the current period. Deferred income taxes are provided based on the estimated future tax effects of temporary differences between financial statement carrying amounts of assets and liabilities and their respective tax bases as well as the benefit of losses available to be carried forward to future years for tax purposes. Deferred tax assets and liabilities are measured using enacted tax rates that are expected to apply to taxable income in the years in which those temporary differences are expected to be covered or settled. The effect of deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. A valuation allowance is recorded for deferred tax assets when it is more likely than not that such deferred tax assets will not be realized. l) Foreign Currency Translation The functional currency of the Company is the Canadian dollar with the reported amounts being stated in the United States dollar. In accordance with ASC 830 “Foreign Currency Matters”, assets and liabilities are translated at the rates of exchange at the balance sheet dates. Income and expense items are translated at average annual rates of exchange. The resulting translation adjustments are included in accumulated other comprehensive income (loss), a separate component of stockholders’ equity. m) Research and development costs Research costs are expensed in the period incurred.Development costs are expensed in the period incurred unless the Company believes a development project meets generally accepted accounting criteria for deferral and amortization. No such costs have been deferred as at May 31, 2010 and 2009. n) Stock-based Compensation In accordance with ASC 718 “Stock Compensation”, the Company accounts for share-based payments using the fair value method.Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable o) Accounting Pronouncements Adopted In May 2009, the FASB issued FAS No. 165, “Subsequent Events”.This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued).FAS 165 requires an entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued.It is effective for interim and annual periods ending after June 15, 2009.The adoption of FAS 165 did not have a material impact on the Company’s financial condition or results of operation. F-7 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2. Summary of Significant Accounting Policies (continued) Recently issued In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets”, an amendment of FAS 140.FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets:the effects of a transfer on its financial position, financial performance and cash flows and a transferor’s continuing involvement, if any, in transferred financial assets.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R)”.FAS 167 is intended to (1) address the effects on certain provisions of FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in FAS 166, and (2) constituent concerns about the application of certain key provisions of Interpretation 46R, including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity.This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. In June 2009, the FASB issued FAS 168, “The FASB Accounting Standards Codification and the Hierarchy of General Accepted Accounting Principles”.FAS 168 will become the source of authoritative U.S. general accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009. In September 2009, the FASB issued ASC 820-10 Measuring Liabilities at Fair Value (“ASC 820-10”).ASC 820-10 provides additional guidance on how companies should measure liabilities at fair value.Specifically, the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer. In January 2010, the FASB issued ASU No. 2010-06 regarding fair value measurements and disclosuresand improvement in the disclosure about fair value measurements.This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers.Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements.This ASU is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. In February 2010, the FASB issued ASU 2010-09, which amends ASC 855 to address certain implementation issues related to an entity's requirement to perform and disclose subsequent events procedures. ASU 2010-09 requires entities that make filings with the Securities and Exchange Commission (SEC) to evaluate subsequent events through the date the financial statements are issued. The new guidance became effective immediately for financial statements that are issued or available to be issued. In March 2010, the FASB issued ASU No. 2010-11, "Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives" (codified within ASC 815 - Derivatives and Hedging). ASU 2010-11 improves disclosures originally required under SFAS No. 161. ASU 2010-11 is effective for interim and annual periods beginning after June 15, 2010. F-8 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 2. Summary of Significant Accounting Policies (continued) In April 2010, the FASB issued ASU No. 2010-13, "Compensation – Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades" ("ASU 2010-13").ASU 2010-13 provides guidance on the classification of a share-based payment award as either equity or a liability. A share-based payment that contains a condition that is not a market, performance, or service condition is required to be classified as a liability. ASU 2010-13 is effective for fiscal years and interim periods within those fiscal years, beginning on or after December 15, 2010 and is not expected to have a significant impact on the Company's financial statements. In April 2010, the FASB issued ASU No. 2010-18 regarding improving comparability by eliminating diversity in practice about the treatment of modifications of loans accounted for within pools under Subtopic 310-30 – Receivable – Loans and Debt Securities Acquired with Deteriorated Credit Quality (“Subtopic 310-30”).Furthermore, the amendments clarify guidance about maintaining the integrity of a pool as the unit of accounting for acquired loans with credit deterioration.Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40, Receivables—Troubled Debt Restructurings by Creditors.The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010.The amendments are to be applied prospectively.Early adoption is permitted.We are currently evaluating the impact of this ASU; however, we do not expect the adoption of this ASU to have a material impact on our consolidated financial statements. In April 2010, the FASB issued ASU No. 2010-17, "Revenue Recognition - Milestone Method (Topic 605): Milestone Method of Revenue Recognition" (codified within ASC 605 - Revenue Recognition). ASU 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. ASU 2010-17 is effective for interim and annual periods beginning after June 15, 2010. 3. Accrued Liabilities May 31, $ May 31, $ (Restated – Note 13) Accrued interest - Professional fees Research and development Salaries Accrued finance costs - 4. Convertible Debenture On March 19, 2010, the Company sold to one investor a $4,200,000 convertible debenture (“Debenture”) due March 18, 2014. The debenture bears interest at a rate of 6% per annum payable on maturity.The debenture matures on March 2014, unless previously converted in accordance with the repayment terms prior to such date. The debenture is unsecured and ranks equally to any of the Company’s existing and future unsecured debts. The debenture was sold with a 25% discount from face value for a net book value of $3,150,000.The $3,150,000 consists of cash of $400,000 paid at closing and eleven “Investor Notes” in the amount of $250,000 each. The investor notes are mandatorily pre-payable in sequence, at the rate of one note per month commencing on the seven month anniversary of the closing date. F-9 Global Health Ventures Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements May 31, 2010 4. Convertible Debenture (continued) Beginning six months from the closing date, the lender may require the Company to repay the principal amount and accrued interest, in full or in part, in fully-paid and non-assessable shares of the Company’s common stock at a rate per share equal to the market price as calculated under the debenture agreement.The lender is not permitted to deliver a request for repayment where the dollar amount of the request for repayment would exceed 125% of the amounts outstanding under the debenture. As long as any amounts due under the debenture are outstanding, the Company is prohibited, unless consented to by the lender, from selling, leasing or otherwise disposing of any of its assets other than in its ordinary course of business, from merging or consolidating with any other person unless the debenture is assumed by the surviving entity and from adopting any plan or arrangement for the dissolution or liquidation of the Company.Debenture covenants also prohibit the Company from redeeming or repurchasing any of its capital stock or making any advance or loan to any person, firm or corporation except for reasonable business expenses advanced to Company employees or independent contractors in the ordinary course of business. Under the terms of the agreement, the Company also has to reserve for issuance 50,000,000 shares of Common Stock as may be issuable from time to time upon a request for repayment of the debenture in common stock. Events of default under the terms of the agreement include the following: a) Default of payment of interest or principal or any amount due under the agreement b) Material default, misrepresentation, or material breach of the covenants described in the paragraph above. c) Any transfer, conveyance, or assignment of substantial Company or subsidiary assets d) Any money judgment, writ of warrant or attachment, or similar process against the company in excess of $100,000 e) Failure to issue common stock within 5 business days of receipt of a written request for repayment of outstanding amounts in common shares f) The average dollar volume of common stock for any consecutive 10 day trading period falls below $40,000 per day g) Control of the whole or substantial portion of the Company by any governmental agencies h) Order by a court adjudging the Company bankrupt or insolvent, or seeking reorganization i) Failure of the Company to maintain its status as a reporting company under the federal securities laws j) Failure to timely file reports required to be filed by the SEC Upon occurrence of one of the above events, the amount due under the debenture will be immediately due and payable at the rate of 110% of the sum of the principal outstanding immediately prior to the event of default and all interest, fees, costs and penalties.These amounts will accrue interest at the rate of 12% per annum until payment. In connection with the issuance of the debenture, the Company incurred $952,250 of issuance costs which consisted of $895,250 of non-cash costs for warrants issued to the lender and for warrants issued as a finder’s fee and $57,000 of cash costs for commissions and related professional fees.These costs are being amortized and are recorded as interest expense through March 18, 2014 the maturity date of the debenture. During the year ended May 31, 2010, the Company recorded amortization of the debt discount in the amount of$67,708 which was charged to interest expense. Principal amount of liability component $ $
